           Case 2:21-cv-00636-GMN-VCF Document 12 Filed 09/15/21 Page 1 of 3



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar Number 14853
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                    UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10   Catherine Guintu Principe; and Ronald
     Manuel Principe,                                    Case No. 2:21-cv-00636-GMN-VCF
11
                      Plaintiffs,
12
           v.                                            Joint Status Report and Request to
13                                                       Continue the Stay the Proceedings an
     Clyde Moore, in his official capacity as Field      Additional 30 Days
14   Office Director of the Las Vegas Field Office
     of United States Citizenship and Immigration
15   Services; United States Citizenship and
     Immigration Services; United States Board of
16   Immigration Appeals; and Merrick B.
     Garland, in his official capacity as Attorney
17   General of the United States,
18                    Defendants.
19

20            The parties, by and through their respective counsel, hereby file this joint status
21 report and stipulate and jointly move the Court to continue to stay all deadlines in this

22 matter an additional 30 days based on the following:

23            1.     On April 21, 2021, Plaintiffs filed their Complaint for Declaratory and
24 Injunctive Relief (ECF No. 1), which sought “an order declaring that [the] U.S. Citizenship

25 and Immigration Services’ (“USCIS”) adjudication of” Plaintiffs’ Form I-130 Application

26 “was contrary to law and requiring the agency to re-adjudicate the Form I-130.” (ECF No.

27 1 at 1).

28
           Case 2:21-cv-00636-GMN-VCF Document 12 Filed 09/15/21 Page 2 of 3




 1          2.      The deadline for the Federal Defendants to answer or otherwise plead was
 2   June 21, 2021.
 3          3.      On June 9, 2021, the parties filed a stipulation to stay the proceedings (ECF
 4   No. 6). As part of the stipulation, the parties agreed to provide the Court with a joint status
 5   report 90 days after the entry of the Court’s stay order (ECF No. 6 at 2).
 6          4.      On June 11, 2021, the Court granted the parties’ stipulation and stayed the
 7   case (ECF No. 7).
 8          5.      In accordance with the parties’ stipulation and the Court’s Order, the parties
 9   file this Joint Status Report and Stipulation to request an additional 30 days of the stay.
10          6.      USCIS has been diligently engaged in the re-adjudication of Plaintiffs’ I-130
11   petition.
12          7.      USCIS’s re-adjudication may resolve some or all of the issues raised in the
13   complaint.
14          8.      Accordingly, the parties request that the Court continue to stay this matter
15   pending resolution or final adjudication of the Plaintiffs’ I-130 petition. If the parties are
16   able to resolve this matter, they will promptly file a stipulation of dismissal.
17
     ///
18

19   ///
20

21   ///

22
     ///
23

24   ///

25
     ///
26

27   ///
28
                                                     2
           Case 2:21-cv-00636-GMN-VCF Document 12 Filed 09/15/21 Page 3 of 3




 1          9.      If the parties are unable to resolve this matter and the case is not dismissed,
 2   the parties agree to file another joint status report 30 days after the entry of the Court’s
 3   order on this stipulation.
 4          Respectfully submitted this 8th day of September 2021.
 5

 6     LAW OFFICE OF ALEXANDER R.                        CHRISTOPHER CHIOU
       VAIL, LLC                                         Acting United States Attorney
 7

 8     /s/ Alexander R. Vail____                         /s/ Skyler H. Pearson
       ALEXANDER R. VAIL                                 SKYLER H. PEARSON
 9     2970 West Sahara Avenue                           Assistant United States Attorney
       Las Vegas, Nevada 89102                           Attorneys for the United States
10
       Attorney for Plaintiffs
11

12

13
                                                IT IS SO ORDERED.
14
                                                Dated this ____
                                                            15 day of September, 2021.
15

16

17                                              ___________________________
                                                Gloria M. Navarro, District Judge
18
                                                UNITED STATES DISTRICT COURT
19

20

21

22

23

24

25

26

27

28
                                                     3
